Case 9:19-cv-81160-RS Document 53-1 Entered on FLSD Docket 12/20/2019 Page 1 of 2




                         EXHIBIT A
Case 9:19-cv-81160-RS Document 53-1 Entered on FLSD Docket 12/20/2019 Page 2 of 2




                        APPLE U.S. COPYRIGHT REGISTRATIONS
   Title of Work                                 Registration Date   Registration No.
   iOS 9.0                                          June 20, 2016     TX 8-205-229
   iOS 9.1                                          June 21, 2016     TX 8-205-204
   iOS 10.0                                      November 10, 2016    TX 8-344-158
   iOS 11.0                                      December 22, 2017    TX 8-609-048
   iOS 11.0.1                                      August 8, 2018     TX 8-584-724
   iOS 11.2                                      November 9, 2018     TX 8-634-702
   iOS 11.2.5                                    November 9, 2018     TX 8-647-053
   iOS 11.3                                        August 8, 2018     TX 8-584-722
   iOS 11.4                                         July 23, 2018     TX 8-611-420
   iOS 12.0                                      December 4, 2018     TX 8-651-122
   iOS 12.1.1                                     January 25, 2019    TX 8-668-993
   iOS 12.2                                         June 25, 2019     TX 8-759-263
   iTunes 12.3                                   December 14, 2017    TX 8-507-283
   iTunes 12.4                                   December 21, 2017    TX 8-512-431
   iTunes 12.5.1                                 December 21, 2017    TX 8-545-238
   iTunes 12.6                                   December 21, 2017    TX 8-546-291
   Apple icons - iOS 9 compilation - iPhone 6s    October 19, 2016    VA 2-061-057
   Built-in Apps
   Apple icons - iOS 11 compilation - iPhone 8   December 8, 2017     VA 2-100-045
   Built-in Apps
   Apple Bokeh (bubble) Wallpaper iOS 7           March 27, 2014      VA 1-922-660
   Apple Wallpaper - Flower magenta (iOS 8)       August 19, 2015     VA 1-967-209
   Apple Wallpaper - Flower Chrysanthemum         August 19, 2015     VA 1-967-206
   purple (iOS 8)
   Apple Wallpaper - Abstract ink spot in blue    August 19, 2015     VA 1-967-208
   and green (iOS 8)
